                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:19-CV-148-D


PEDRO LOSA,                             )
                                        )
                     Plaintiff,         )
                                        )
            v.                          )
                                        )                   ORDER·
MARCO GIIlSOLFI,                        )
                                        )
                     Defendant.         )


       On December 3, 2019, the court heard oral arguments on defendant's motion to dismiss. As

explained in open court and incorporated by reference, the court GRANTS defendant's motion [D.E.

8] and DISMISSES the complaint without prejudice. Plaintiff   may file an amended c~mplaint not
later than December 13, 2019.

       SO ORDERED. This _3__ day of December 2019.



                                                        4      A,v,1,,.1
                                                      JANIES c. DEVER m
                                                      United States Districf Judge
